DETAILED ACTION
	This is the first action in response to application 16/991,439, filed August 12, 2020, with no claimed prior benefit. All claims 1-19 are pending and have been fully considered.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner has noted that no information disclosure statement (IDS) has been submitted with the application. The applicant is reminded of their duty to disclose under 37 C.F.R. 1.56. See MPEP 609.04(b) for information on timing requirement related to the submission of information disclosure statements. 
Specification
The disclosure is objected to because of the following informality: 
“light source 102” on line 5 of paragraph 26 should read “light source 104”
Appropriate correction is required.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same inventions as those of corresponding claims 1-19 of copending Application No. 16/995,588 filed August 17, 2020.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 1 of the instant application, the independent claim is identical to claim 1 of copending Application No. 16/995,588, which both recite: An air-disinfecting photocatalytic device, comprising a housing; an air-permeable porous carrier with at least two sides; a fan; a light source, wherein: the housing houses the air-permeable porous carrier, the fan, and the light source, the air-permeable porous carrier contains a photocatalyst material, the light source emits a light to activate the photocatalyst material in the air- permeable porous carrier, the housing, the air-permeable porous carrier, and the fan together form an air chamber, the fan operates to either increase or deplete an amount of air in the air chamber, resulting in an air pressure difference between a first air pressure inside the air chamber and a second air pressure outside the air chamber, thereby causing air to pass through the air-permeable porous Page 14 of 19carrier from a high air pressure side of the air-permeable porous carrier to a low air pressure side of the air-permeable porous carrier, airborne pathogens are trapped on a surface of the air-permeable porous carrier when the air passes through the air-permeable porous carrier, and the photocatalyst material in the air-permeable porous carrier being activated by the light source kills the pathogens trapped on the surface of the air-permeable porous carrier.
Claims 2-14 of the instant application are also identical to corresponding claims 2-14 of copending Application No. 16/995,588.
Regarding claim 15 of the instant application, the claim is identical to claim 15 of copending Application No. 16/995,588 because they both require: An air-disinfecting photocatalytic device, comprising a housing having an air-permeable portion with at least two sides; a fan; a light source, wherein: the housing is free-standing and requires no additional frame to house the light source, the light source is placed inside the air-permeable portion of the housing that contains a photocatalyst material, the light source emits a light to activate the photocatalyst material in the air- permeable portion of the housing, the housing and the fan together form an air chamber, the fan operates to either increase or deplete an amount of air in the air chamber, resulting in an air pressure difference between a first air pressure inside the air chamber and a second air pressure outside the air chamber, thereby causing air to pass through the air-permeable portion of the housing from a high air pressure side of the air-permeable portion of the housing to a low air pressure side of the air-permeable portion of the housing, Page 17 of 19airborne pathogens are trapped on a surface of the air-permeable portion of the housing when the air passes through the air-permeable housing, and the photocatalyst material in the air-permeable portion of the housing being activated by the light source kills the pathogens trapped on the surface of the air-permeable portion of the housing.
Claims 16-19 of the instant application are also identical to claims 16-19 of the copending Application No. 16/995,588.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) for being unpatentable over De Duonni et al., international application publication WO 2020/104878 A1, and 102(a)(2) for being unpatentable over US patent application publication 2022/0016305. Both publications disclose the same subject matter, so the US publication has been used for ease of citation. 
Regarding claim 1, De Duonni discloses an air disinfecting photocatalytic device (air purifier disintegrates pollutant substances by photocatalytic process, abstract) comprising:
A housing (Figures 1-2, housing defined by structure comprising protection guard 1, upper grid 2, lower grid 2’, protective lid 3, base 4, support system 5, and air treatment duct 6, paragraphs 50-51);
An air permeable porous carrier (filters 8 are made of alveolar ceramic alloy to maximize the contact surface between the filter and the air that flows through it, paragraph 31) with at least two sides (Figure 3, filters 8 depicted having disc shape comprising two sides);
A fan (axial fan 7, Figure 2 [also Figure 3, unmarked], paragraph 51, line 5);
A light source (LED lights 9, Figure 3, paragraph 52, line 4); wherein:
The housing houses the air-permeable porous carrier, the fan, and the light source (filters 8, fan 7, LED light sources 9, all within housing defined by protection guard 1, protective lid 3, base 4, upper grid 2, lower grid 2’, Figures 1-3, paragraphs 50-52)
The air-permeable porous carrier contains a photocatalyst material (filters 8 are treated with Titanium Dioxide which, when impacted by LED light, start a photocatalytic process, Figure 52, lines 6-11);
The light source emits a light to activate the photocatalyst material in the air-permeable porous carrier (Titanium Dioxide which, when impacted by LED light [from LED lights 9], start a photocatalytic process, Figure 52, lines 6-11);
The housing, the air-permeable porous carrier, and the fan together form an air chamber (air treatment duct 6, Figures 2-3, paragraph 51, lines 4-5; particularly, region within air treatment duct 6 between any one of the three filters 8 and the fan 7 form an air chamber equivalent to the air chamber 106 depicted in in Figure 1 of the instant application);
The fan operates to either increase or deplete an amount of air in the air chamber, resulting in an air pressure difference between a first air pressure inside the air chamber and a second air pressure outside the air chamber, thereby causing air to pass through the air permeable porous carrier form a high pressure side of the air permeable porous carrier to a low pressure side of the air permeable porous carrier (axial fan suctions air from one of the two grids and introduces it into the purification duct [where it passes through filters 8] which treats it and, subsequently, reintroduces it clean into the atmosphere flowing through another grid, paragraph 29, lines 1-5; axial fan 7 is capable of claimed functions because one having ordinary skill in the art would recognize that fans function by creating a pressure differential to induce fluid flow);
Airborne pathogens are trapped on a surface of the air-permeable porous carrier when the air passes through the air-permeable porous carrier (filter 8 is recognized as a structure capable of trapping airborne pathogens on its surface, see paragraphs 23-25 and claim 1, lines 10-14);
The photocatalyst material in the air-permeable porous carrier being activated by the light source kills the pathogens trapped on the surface of the air-permeable porous carrier (through photocatalysis, pollutants broken down into harmless substances, paragraph 25, lines 1-7; pollutants include bacteria and viruses, paragraph 23-24; disintegration of bacteria or virus constitutes killing).

Regarding claim 2, De Duonni discloses the device of claim 1 (as discussed above), and further discloses that the main active ingredient of the photocatalyst material in the air-permeable porous carrier is titanium dioxide (filters 8 treated with Titanium Dioxide which, when impacted by the LED light, starts a photocatalysis process which disintegrates pollutant substances, paragraph 52, lines 6-11). 

Regarding claim 7, De Duonni discloses the device of claim 1 and further discloses that the light source resides outside the air chamber (See Figures 2-3). Regarding Figures 2 and 3 of De Duonni, it should be noted that an air chamber is defined by the lowermost filter 8, the fan 7, and the air treatment duct 6. The lowermost of the LED lights 9 is clearly depicted in Figure 3 as being above the lowermost filter 8, such that the LED lights are a light source residing outside the chamber.  

Regarding claim 8, De Duonni discloses the device of claim 1 and further discloses that there is no obstruction in a line of sight between the light source and the air-permeable porous carrier (Figure 3). Specifically, Figure 3 of De Duonni depicts LED lights 9 positioned directly above filters 8 such that there is no obstruction between the light source and porous carrier of De Duonni. 

Regarding claim 9, De Duonni discloses the device of claim 1 and further discloses that the light angle of the light from the light source to the surface of the air permeable carrier is less than 45 degrees (Figure 3). Particularly, the LED lights 9 are positioned directly above filters 8 in Figure 3 of De Duonni such that the emitted light would contact the filters at an incident angle near to 0 (i.e., contact the filter as a normal ray), which constitutes an angle from the light source to the carrier that is less than 45. 

Regarding claim 13, De Duonni teaches the device of claim 1 (discussed above) wherein the air-permeable porous carrier comprises ceramic (filters 8 made of alveolar ceramic alloy, paragraph 52, lines 4-6). 

Regarding claim 14, De Duonni teaches the device of claim 1 (discussed above) wherein the air permeable porous carrier is cleanable and reusable because the filters of De Duonni are capable of being cleaned and reused. This finding is supported by De Duonni disclosing that, should substances deposit in the purifier, they can be easily washed away by rain or with a wet towel (paragraph 25, lines 5-9). 

Regarding claim 15, De Duonni discloses an air disinfecting photocatalytic device (air purifier disintegrates pollutant substances by photocatalytic process, abstract) comprising:
A housing having an air-permeable portion with at least two sides (Figures 1-2, housing defined by structure comprising protection guard 1, upper grid 2, lower grid 2’, protective lid 3, base 4, support system 5, air treatment duct 6, and filter 8, paragraphs 50-51. Filters 8 is air permeable because external air described as flowing through several filters, paragraph 32, line 2. Filters 8 have top and bottom sides, see Figure 3);
A fan (axial fan 7, Figure 2 [also Figure 3, unmarked], paragraph 51, line 5);
A light source (LED lights 9, Figure 3, paragraph 52, line 4); wherein:
The housing is free-standing (base, lid, and internal structure protect and stabilize the object, paragraph 27; variant can serve as table lamp, paragraph 55) and requires no additional frame to house the light source;
The light source is placed inside the air-permeable portion of the housing that contains a photocatalyst material (Figure 3 depicts the two lower LED lights 9 positioned between the air permeable filters 8 of the housing; filters 8 are treated with Titanium Dioxide which, when impacted by LED light, start a photocatalytic process, Figure 52, lines 6-11)
The housing and the fan together form an air chamber (air treatment duct 6 and filters 8 of the housing form chamber with fan 7, Figures 2-3, paragraphs 51-52).
The fan operates to either increase or deplete an amount of air in the air chamber, resulting in an air pressure difference between a first air pressure inside the air chamber and a second air pressure outside the air chamber, thereby causing air to pass through the air permeable portion of the housing form a high pressure side of the air permeable portion of the housing to a low pressure side of the air permeable portion of the housing (axial fan suctions air from one of the two grids and introduces it into the purification duct [where it passes through filters 8] which treats it and, subsequently, reintroduces it clean into the atmosphere flowing through another grid, paragraph 29, lines 1-5; axial fan 7 is capable of recited functions because one having ordinary skill in the art would recognize that fans function by creating a pressure differential to induce fluid flow);
Airborne pathogens are trapped on a surface of the air-permeable portion of the housing when the air passes through the air-permeable housing (filter 8 capable of trapping pathogens)
The photocatalyst material in the air-permeable portion of the housing being activated by the light source kills the pathogens trapped on the surface of the air-permeable portion of the housing (through photocatalysis, pollutants broken down into harmless substances, paragraph 25, lines 1-7; pollutants include bacteria and viruses, paragraph 23-24; disintegration of bacteria or virus is understood to constitute killing)
It should be noted that the broadest reasonable interpretation of “housing” does not impose any meaningful restriction on which parts of a system are considered part of the housing as long as they are connected to structures that help define a space. Accordingly, the mechanism De Duonni uses to affix the LED lights into place are construed as part of the housing and therefore the lights require “no additional frame” as required by lines 6-7 of the claim. 

Regarding claim 16, De Duonni discloses the device of claim 15 wherein a main active ingredient of the photocatalyst material in the air-permeable portion of the housing is titanium dioxide (filters 8 treated with Titanium Dioxide which, when impacted by the LED light, starts a photocatalysis process which disintegrates pollutant substances, paragraph 52, lines 6-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Duonni, international application publication WO 2020/104878 A1, which discloses the same subject matter as US patent application publication 2022/0016305 A1, in further view of Acar et al., US patent application publication 2020/0072527 A1. De Duonni has been referenced based off of the US publication for ease of citation. 
Regarding claim 3, De Duonni discloses the device of claim 2 (as discussed above), but does not teach a secondary active ingredient of the photocatalytic material comprising silver, gold, copper, zinc, nickel, or a combination thereof.
However, in the analogous art of antimicrobial air ducts, Acar teaches a UV activated photocatalyst for microbial disinfection that may comprise zinc, copper, or silver, in addition to titanium dioxide (zinc titanium dioxide (ZnTiO2), copper titanium dioxide (CuTiO2), silver titanium dioxide (AgTiO2), or combinations thereof, paragraph 44, lines 11-15). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of De Duonni by adjusting the TiO2 photocatalyst material to include zinc, copper, or silver as a secondary active ingredient because such metals can inhibit, damage, and/or kill microorganisms without light activation which would complement the photocatalytic antimicrobial function of the TiO2 (paragraph 33, lines 10-19). 

Regarding claim 4, De Duonni discloses the device of claim 1, as discussed above. De Duonni does not teach that the wavelength of the activating light is between 200nm and 400nm. However, Acar teaches several ranges of wavelengths of light appropriate for activating a similar Titanium dioxide photocatalyst, including light having a wavelength between 375 nm and 380 nm (photocatalyst may be activated using wavelength less than 700 nm, e.g. 375-380 nanometer wavelengths, paragraph 28, lines 20-23), which falls within the claimed range of 200 nm to 400 nm. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Duonni such that the activating LED light has a wavelength between 200 nm and 400 nm because Acar recognized such light as being capable of activating titanium dioxide photocatalysts (375-380 nanometer wavelengths, paragraph 28, lines 20-23) for purposes of decontamination (photocatalyst can be activated by LEDS to reduce bacterial contamination, paragraph 34, liens 15-20 ).  See MPEP 2131.03 regarding the anticipation of ranges.

Regarding claim 5, De Duonni discloses the device of claim 1, as discussed above. De Duonni does not teach that the light source emits light with a wavelength in the range of 400 nm to 700 nm. However, Acar teaches several ranges of light wavelengths appropriate for activating photocatalysts, including light having a wavelength between 400 nm to about 700 nm (LEDs 42 may project visible light from about 400 nm to about 700 nm, paragraph 50, lines 45-47). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Duonni such that the activating light has a wavelength between 400 nm and 700 nm, as taught by Acar, because light having a wavelength between 400 nm and 700n nm was recognized as appropriate for activating photocatalysts for the purposes of decontamination (photocatalyst activated when exposed to UV and/or visible light generated by LEDs where the activated photocatalyst may kill bacteria, paragraph 50, lines 12-16).

Regarding claim 17, De Duonni discloses the device of claim 15, as discussed above. De Duonni does not teach a secondary active ingredient comprising silver, gold, copper, zinc, nickel, or a combination thereof. As discussed in the rejection of claim 3, Acar does teach a secondary active ingredient comprising zinc, copper, silver, and combinations thereof (zinc titanium dioxide (ZnTiO2), copper titanium dioxide (CuTiO2), silver titanium dioxide (AgTiO2), or combinations thereof, paragraph 44, lines 11-15). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Duonni such that the titanium dioxide photocatalytic material further comprised silver, copper, or zinc, as taught by Acar, because Acar recognized that such metals can inhibit, damage, and/or kill microorganisms without light activation which would complement the photocatalytic antimicrobial function of the TiO2 (paragraph 33, lines 10-19).

Regarding claim 18, De Duonni discloses the device of claim 15, as discussed above. De Duonni does not teach that the light source emits a light with a wavelength within the range of 200 nm to 400 nm. As discussed in the rejection of claim 4, Acar does teach a wavelength range of 375 nm to 380 nm for the light emitted by the activating light source (photocatalyst may be activated using wavelength less than 700 nm, e.g. 375-380 nanometer wavelengths, paragraph 28, lines 20-23), which falls within the claimed range of 200 nm to 400 nm. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Duonni such that the activating LED light emits light having a wavelength between 200 nm and 400 nm because Acar recognized such light as being capable of activating titanium dioxide photocatalysts (375-380 nanometer wavelengths, paragraph 28, lines 20-23) for the purpose of decontamination (photocatalyst can be activated by LEDS to reduce bacterial contamination, paragraph 34, liens 15-20 ).  

Regarding claim 19, De Duonni discloses the device of claim 15, as discussed above. De Duonni does not teach that the light source emits a light with a wavelength within the range of 400 nm to 700 nm. As discussed in the rejection of claim 5, Acar does teach that exact range of 400 nm to 700 nm for the wavelength of light emitted by a light source (LEDs 42 may project visible light from about 400 nm to about 700 nm, paragraph 50, lines 45-47). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Duonni such that the activating light has a wavelength between 400 nm and 700 nm, as taught by Acar, because light having a wavelength between 400 nm and 700n nm was recognized by Acar as appropriate for activating photocatalysts for the purposes of decontamination (photocatalyst activated when exposed to UV and/or visible light generated by LEDs where the activated photocatalyst may kill bacteria, paragraph 50, lines 12-16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Duonni, international application publication WO 2020/104878 A1 (with citations made in reference to US 2022/0016305 A1 which discloses the same subject matter), in further view of Kim et al., US Patent Application Publication 2017/0326264 A1.
Regarding claim 6, De Duonni discloses the device of claim 1, as discussed above. Furthermore, Figures 2-3 of De Duonni can be construed to comprise an air chamber defined by fan 7, uppermost filter 8, and air treatment duct 6. With the air chamber defined as such, it is evident that the lowermost of the LED lights 9 constitutes a light source located inside of the air chamber. However, it is not clear if such an interpretation of De Duonni would still meet all requirements of claim 1, particularly with regards to the limitation that the light source emits a light to activate the photocatalyst material in the air permeable porous carrier because the carrier and light source identified in the aforementioned interpretation may not be configured to perform the stated function.
However, in the analogous art of compact air cleaning devices, Kim teaches an air cleaner comprising a catalytic filter and UV LED, in which the UV LED 57 is mounted on an LED substrate that is positioned facing the photocatalytic filter (abstract, Figures 2 and 14). Kim further teaches an air chamber defined by photocatalytic filter 80, streamlined extension duct 381, and discharge section 63 of fan (Figures 12-13, paragraphs 60-61) within the inner housing of the device. The LED substrate is disposed within said air chamber between the fan and photocatalytic filter (UV LED substrate may be installed at the upper portion of the streamlined extension duct 381, Figures 12-14, paragraph 62, lines 1-3), such that Kim teaches a photocatalytic device wherein the light source resides in the air chamber. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of De Duonni such that LED light sources are positioned inside of the air chamber, as taught by Kim, because Kim teaches that such positioning allows for effective air purification through photocatalytic reaction (paragraph 94, lines 1-2) with high sterilization effect (paragraph 88) in  small form factor (paragraph 89) while limiting unwanted release of UV light from the system (paragraph 91). It is further noted that, in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), rearranging the light source of De Duonni such that the light source is inside the air chamber would not make the modified invention patentably distinct because, in view of Kim, it would maintain the expected result of activating the photocatalyst to destroy bacteria and thus amount to an obvious design choice (See MPEP 2144.04(VI)(C)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Duonni, international application publication WO 2020/104878 A1 (with citations made in reference to US 2022/0016305 A1 which discloses the same subject matter), in further view of Zhang et al., US Patent 10,076,719 B2. 
Regarding claim 10, De Duonni teaches the device of claim 1 as discussed above. De Duonni further teaches that the air permeable porous carriers are replaceable (maintenance and replacement of filters, paragraph 41) and that the covering guard of the purifier can be opened to more easily access internal components (paragraph 26, lines 1-2), but De Duonni does not teach that the carriers are replaceable without using any tool.
However, in the analogous art of replaceable air filters for heat removal systems, Zhang teaches an air filter enclosure appropriately sized to allow replacement of an air filter without using a tool (air filter enclosure 112 is sized to accommodate attachable manual insertion of replaceable air filter 120 without a tool, column 5, lines 27-30; replacement of the air filter can be achieved without tools, abstract, lines 11-12). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of De Duonni such that the air filters are housed in air filter enclosures, as taught by Zhang, that are appropriately sized to enable the filters to be replaced without using a tool, because Zhang recognized filters that can be easily replaced without a tool advantageously allow for replacement of parts without requiring the cumbersome and complicated disassembly and unfastening of entire systems (column 1, lines 55-57). 

Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over De Duonni, international application publication WO 2020/104878 A1 (with citations made in reference to US 2022/0016305 A1 which discloses the same subject matter), in further view of Ross, US Patent 2,685,640.
Regarding claim 11, De Duonni teaches the device of claim 1 (discussed above) and further teaches that the that the covering guard of the purifier can be opened to more easily access internal components (paragraph 26, lines 1-2). It is further noted that being replaceable is an inherent property of any device component, including a light source, since a person of sufficient skill could feasibly replace any component in a device. Nonetheless, De Duonni does not explicitly teach that the light source is replaceable without using any tool.
 However, in the analogous art of lighting fixtures, Ross teaches a lighting fixture in which the lamp bulb 51 is located within a housing 14 with an opening 60 that allows for replacement of the bulb without the use of tools (For convenience in replacing the lamp bulb 51 whenever necessary, the housing 14 has a suitable opening 60 in its circumferential wall which is large enough to pass the lamp bulb and is positioned for easy access to the bulb. Normally the opening 60 is closed by a split, thin-walled sleeve 61 that is resiliently contractile to releasably embrace the lamp housing 14 and may be quickly removed and replaced as desired without the use of tools, column 4, lines 40-49). Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of De Duonni by configuring the light sources within fixtures that allow for their replacement without the use of tool, as taught by Ross, because doing so allows for quick and convenient replacement of light fixtures (for convenience…quickly removed and replaced, column 4, lines 40-49). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over De Duonni, international application publication WO 2020/104878 A1 (with citations made in reference to US 2022/0016305 A1 which discloses the same subject matter), in further view of Murphy et al., US patent application publication 2009/0010801 A1.
Regarding claim 12, De Duonni teaches the device of claim 1 (discussed above) but does not teach that the air-permeable porous carrier comprises non-woven fabric or melt-blown fabric. However, in the analogous art of air cleaning devices, Murphy teaches an air decontamination device that functions through a similar method of activating an oxidizing photocatalyst on a porous substrate (abstract, Figure 1) in which the porous material can be made of unwoven cloth (substrate may be made from virtually any material that is sufficiently porous to pass an air stream therethrough, can provide physical support for the photocatalytic material, and is resistant to chemical or thermal degradation, such as  a cloth, woven or unwoven, paragraph 33, lines 3-10). It is further noted that one having ordinary skill in the art would recognize melt-blown fabric as a type of non-woven fabric. Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of De Duonni by changing the substrate of the porous filter substrate from alveolar ceramic to non-woven cloth because Murphy recognized that any porous substrate, including non-woven cloth, with sufficient air permeability, physical support, and resistance to degradation can serve as an appropriate substrate for photocatalyst material within an air treatment unit (paragraph 33, lines 3-10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde et al., US patent application publication 2016/0064205 A1, is relevant with regards to claim 11 because Hyde describes conventional lightbulbs that are replaceable without needing a tool, which further establishes that replaceable light sources that do not require a tool for replacement are well known in the art. Park et al., US patent application publication 2020/0363081 A1 (with PCT filed August 23, 2018), teaches nickel as an alternative or supplemental material for a photocatalyst material within the filter of an air disinfecting device.  Yeung et al., US patent application publication 2020/0298210 A1 (filed March 20, 2020), teaches a variety of metal catalyst materials, including gold, that can be used within an air remediation device. Park and Yeung are particularly relevant to claims 3, 17, and 20-21. Zhong et al., scientific review article “Photocatalytic air cleaners and materials technologies—Abilities and limitations”, published to Building and Environment in 2015, is relevant to claims 2, 12, 13, and 16 because it discusses photocatalytic air cleaners that use titanium dioxide as the active photocatalyst ingredient and use ceramic or nonwoven fabric as substrates for the photocatalyst.  Paz, patent review article “Application of TiO2 photocatalysis for air treatment: Patents’ overview” published to Applied Catalysis B: Environmental in 2010, discusses photocatalytic air treatment systems that include silver, nickel, copper, zinc, and gold as active ingredients, pertinent to claims 3, 17, and 20-21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 4172                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797